Barnard, P. J.:
Major W. H. IT. Tyson, according to the provisions of the Military Code held a court-martial and imposed a judgment against John J. Leaiy. This judgment was brought up to the Supreme Court for review by the defendant Leáry, and the same was reversed with certain costs. The court-martial never obtained any jurisdiction of the. person of the defendant Leary. The record of the court-martial was made up by Major Tyson, and was brought into the Supreme Court by a writ of certiorari duly allowed. By section 1991 of the Code of Civil Procedure a writ of certiorari is one of three writs denominated State writs. By section 2007, it is provided that in special proceedings instituted by State writ, the person required to pay the costs awarded by a final order may be punished for a contempt for non-payment of costs after demand *395therefor. The writ was properly directed to Major Tyson. (Code, §.2129.) By section 3258 he would have been entitled to increased costs in case he had succeeded upon the final order “ in a special proceeding- instituted by State writ.”
The order should therefore be affirmed, with costs and disbursements.
Pratt and Dtkman, JJ., concurred.
Order affirmed, with costs and'disbursements.'